Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 7, and 13, each of the instant claims provides for a specific process where it is determined that the device is an loT device, then an ARP broadcast is sent, responsive to determination of the device being an loT device, indicating that the IP address of the loT device is associated with a MAC address of the router, where the router serves to replace its own MAC address in traffic to the IP address with the MAC address of the loT device. Meanwhile, the closest prior art of record, as applied in the Office Action mailed 4/2/2020 in the parent application (16/357678) (ProxyARP in view of GratuitousARP, Bommmareddy, and Huang) generally teaches the use of a router MAC address in place of a MAC address of a device (ProxyARP), the mapping of a MAC address to an IP address (GratuitousARP), forwarding of traffic (Bommareddy), and the identification of loT devices (Huang). However, the prior art of record does not fairly teach or suggest the complete process as claimed, including the sending of the ARP broadcast specifically responsive to determining that the device is an loT device and the specific sequence of steps, in as much detail as required by the instant claims, as a whole..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444